             Case 3:20-cr-00357-IM      Document 42       Filed 03/23/21     Page 1 of 2




Robert Hamilton
Office of the Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
robert_hamilton@fd.org

Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00357-IM-1

                                     Plaintiff,
                                                     DECLARATION OF COUNSEL IN
         v.                                          SUPPORT OF UNOPPOSED MOTION
                                                     TO CONTINUE TRIAL DATE
 DARRIEN BERNARD ETHERLY,

                                   Defendant.

        I, Robert Hamilton, declare:

        1.       I am the attorney appointed to represent Darrien Bernard Etherly in the above-

entitled case.

        2.       A jury trial in this case is currently scheduled for April 6, 2021. Mr. Etherly was

arraigned on October 29, 2020. One continuance has been sought by the defense.

        3.       Mr. Etherly has received discovery and the defense is conducting investigation in

his case, including obtaining information relating to circumstances of the offense and Mr. Etherly’s

Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
            Case 3:20-cr-00357-IM      Document 42        Filed 03/23/21     Page 2 of 2




background. This information relates to pretrial litigation, trial, and sentencing. Additionally, the

parties are trying to negotiate a global resolution with a related state case. Mr. Etherly therefore

respectfully requests that this Court continue his case for a period of approximately 60 days or

more to accomplish these tasks.

       4.       I have discussed with Mr. Etherly his right to a speedy trial. He agrees to the

continuance and knows it will result in excludable delay under the provisions of 18 U.S.C. §

3161(h)(7)(A) of the Speedy Trial Act.

       5.       Assistant United States Attorney Gregory R. Nyhus has no objection to this motion.

       6.       I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief and that this declaration was executed on

March 23, 2021, in Portland, Oregon.


                                              /s/ Robert Hamilton
                                              Robert Hamilton
                                              Assistant Federal Public Defender




Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
